Citation Nr: 1518741	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  04-28 733	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2002 rating decision of Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hearing loss.  She testified to hearing loss having its onset during service, to include as a result of working with electronic boxes, as well working on the flight line without hearing protection during service in approximately 1975.  

The Veteran was afforded a VA examination in April 2014.  Sensorineural hearing loss was reported in the right ear at a high frequency, and left ear hearing was normal.  The Veteran did not meet the criteria for hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2014).  However, at the Board hearing, she indicated that her hearing had worsened.

The VA examination report reflects notes that the Veteran's previous audiograms show a slight threshold shift at 6000 Hz in the right ear compared to all the other frequencies, especially evident at separation in 1977.  Although it was noted to be less than likely than hearing loss is related to service, the rationale for the opinion is not completely adequate for a determination.  

In addition, an October 2014 rating decision reflects that service connection was granted for tinnitus as a result of noise exposure during service.  An opinion has not been obtained as to secondary service connection.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of her hearing loss.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records and any private records identified by the Veteran.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA hearing examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.

The examiner is to conduct all indicated tests and determine whether the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to her active service, or is caused by or aggravated by service-connected tinnitus.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A complete rationale should accompany all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

